Case: 16-11706   Date Filed: 02/06/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11706
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20626-JEM-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

JARVIS WILLIAMS,
a.k.a. Fat Twin,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 6, 2017)



Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 16-11706     Date Filed: 02/06/2017   Page: 2 of 6




PER CURIAM:



      Jarvis Williams appeals his concurrent 63-month sentences, imposed after he

pled guilty to conspiracy to possess with intent to distribute cocaine and cocaine

base, in violation of 21 U.S.C. § 846, and possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1). He contends that his sentences are

procedurally unreasonable. He argues that the district court clearly erred by basing

his sentences on quantities of controlled substances that his co-conspirators sold

while he was in custody. He also argues that the district court clearly erred by

applying a two-level firearm enhancement.



                                          I.



      When reviewing a sentence, we ensure that the district court did not commit

a significant procedural error such as improperly calculating the guideline range or

selecting a sentence based on clearly erroneous facts. Gall v. United States, 552

U.S. 38, 51 (2007). “We review for clear error a district court’s determination of

the drug quantity attributable to a defendant.” United States v. Azmat, 805 F.3d

1018, 1046 (11th Cir. 2015), cert. denied, 136 S. Ct. 2012 (2016). A finding is


                                          2
               Case: 16-11706      Date Filed: 02/06/2017     Page: 3 of 6


clearly erroneous if we are “left with a definite and firm conviction that a mistake

has been committed.” United States v. Wilson, 788 F.3d 1298, 1317 (11th Cir.),

cert. denied, 136 S. Ct. 518 (2015).

       Arguments raised for the first time on appeal, if they are reviewed at all, are

reviewed for plain error. See United States v. Gonzalez, 834 F.3d 1206, 1217 (11th

Cir. 2016). To establish plain error, a defendant must show that an error exists that

is plain and affects his substantial rights. United States v. Hughes, 840 F.3d 1368,

1384 (11th Cir. 2016). If these requirements are satisfied, we may exercise our

discretion to correct the error, but only if it seriously affects the fairness, integrity,

or public reputation of judicial proceedings. Id. at 1384-85. An error is plain if it

is clear or obvious. United States v. DiFalco, 837 F.3d 1207, 1221 (11th Cir.

2016).

       Absent specific circumstances, a calculation of the guideline range for an

offense of trafficking in controlled substances begins with a determination of the

quantity of controlled substances involved. See U.S.S.G. § 2D1.1(a), (c); see also

id. § 2D1.1, comment. (n. 7) (stating that quantities are added together where there

are multiple transactions or drug types).

       The guideline range in a case involving jointly undertaken criminal activity

is based on both the defendant’s own acts and acts of others that occurred during

the commission of the offense and were “(i) within the scope of the jointly


                                             3
               Case: 16-11706     Date Filed: 02/06/2017     Page: 4 of 6


undertaken criminal activity, (ii) in furtherance of that criminal activity, and (iii)

reasonably foreseeable in connection with that criminal activity.” U.S.S.G.

§ 1B1.3(a)(1). Defining the scope of the criminal activity for a particular

defendant involves determining “the scope of the specific conduct and objectives

embraced by the defendant’s agreement” to participate in the activity. Id. § 1B1.3,

comment. (n. 3(B)). When the scope of a defendant’s participation in a conspiracy

is established, a court then determines the quantities of controlled substances

reasonably foreseeable in connection with that level of participation. United States

v. Hansley, 54 F.3d 709, 714 (11th Cir. 1995).

      Upon review of the record and consideration of the parties’ briefs, we see no

reversible error.

      The district court did not clearly err by basing Williams’s sentences on

quantities of controlled substances that his co-conspirators sold while he was in

custody: the sales were within the scope of his agreement to participate in the

conspiracy, furthered the conspiracy, and were reasonably foreseeable in

connection with the conspiracy. See U.S.S.G. § 1B1.3(a)(1)(B). Williams

participated in sales of controlled substances both before and after he was in

custody. The record does not reflect that he withdrew from the conspiracy while

he was in custody (for approximately two months), and he resumed his

participation in the conspiracy shortly after being released from custody. That his


                                            4
              Case: 16-11706      Date Filed: 02/06/2017     Page: 5 of 6


co-conspirators would continue to sell controlled substances while he was absent

was reasonably foreseeable.

      Williams argues to us that his co-conspirators expanded the scope of the

conspiracy by selling larger quantities of controlled substances while he was in

custody, but he did not raise this argument to the district court. The district court

did not plainly err by basing Williams’s sentences on the larger quantities because

it is not clear or obvious from the record that Williams had agreed to participate in

sales of only limited quantities of controlled substances.



                                          II.



      A factual finding made for sentencing purposes on possession of a firearm is

reviewed for clear error. United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir.

2006). The base offense level for an offense of trafficking in controlled substances

is increased by two levels if “a dangerous weapon (including a firearm) was

possessed.” U.S.S.G. § 2D1.1(b)(1). The enhancement is “applied whenever a

firearm is possessed during conduct relevant to the offense of conviction.” United

States v. Pham, 463 F.3d 1239, 1246 (11th Cir. 2006).

      A co-conspirator’s possession of a firearm may be attributed to a defendant

for the purpose of applying the enhancement if the firearm possession “was


                                           5
                Case: 16-11706    Date Filed: 02/06/2017    Page: 6 of 6


reasonably foreseeable by the defendant, occurred while he was a member of the

conspiracy, and was in furtherance of the conspiracy.” United States v. Villarreal,

613 F.3d 1344, 1359 (11th Cir. 2010). “There is a frequent and overpowering

connection between the use of firearms and narcotics traffic,” and thus it may be

“reasonably foreseeable that a co-conspirator would possess a firearm where the

conspiracy involved trafficking in lucrative and illegal drugs.” Pham, 463 F.3d at

1246.

        The district court did not clearly err by applying the two-level firearm

enhancement. Williams argues to us that it was not reasonably foreseeable that

one of his co-conspirators would possess a firearm. He also argues that the record

does not reflect that the co-conspirator possessed the firearm to further the

conspiracy. But Williams did not raise either of these arguments to the district

court. The district court did not plainly err by applying the firearm enhancement

based on the co-conspirator’s possession of a firearm during a meeting where a

confidential informant attempted to purchase a controlled substance from

Williams. That one of the co-conspirators would possess a firearm to protect the

co-conspirators, their inventory of controlled substances, and their profits was

reasonably foreseeable.

        AFFIRMED.




                                           6